UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: April 1, 2007 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-9824 (Exact name of registrant as specified in its charter) Delaware 52-2080478 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2100 "Q" Street, Sacramento, CA 95816 (Address of principal executive offices) (Zip Code) 916-321-1846 Registrant's telephone number, including area code Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act). [ ] Yes [X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:May 8, 2007: Class A Common Stock56,828,428 Class B Common Stock 25,196,397 THE MCCLATCHY COMPANY INDEX TO FORM 10-Q Part I - FINANCIAL INFORMATION Page Item 1 - Financial Statements (unaudited): Consolidated Balance Sheet - April 1, 2007 and December 31, 2006 1 Consolidated Statement of Income for the Three Months endedApril 1, 2007 and March 26, 2006 3 Consolidated Statement of Cash Flows for the Three Months ended April 1, 2007 and March 26, 2006 4 Consolidated Statement of Stockholders' Equity for the period December 31, 2006 to April 1, 2007 5 Notes to Consolidated Financial Statements 6 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 - Controls and Procedures 28 Part II - OTHER INFORMATION Item 1 - Legal Proceedings 29 Item 1A - Risk Factors 29 Item 6 - Exhibits 29 Signatures 30 Index of Exhibits 31 Table of Contents PART I - FINANCIAL INFORMATION Item 1 - FINANCIAL STATEMENTS THE MCCLATCHY COMPANY CONSOLIDATED BALANCE SHEET (UNAUDITED) (In thousands, except per share amounts) ASSETS April 1, December 31, CURRENT ASSETS: 2007 2006 Cash and cash equivalents $ 10,145 $ 19,581 Trade receivables – (less allowance of $14,231 in 2007 and $12,732 in 2006) 271,024 311,785 Other receivables 36,254 36,477 Newsprint, ink and other inventories 43,420 52,097 Deferred income taxes 47,055 248,753 Prepaid income taxes 88,836 88,836 Newspaper assets held for sale - 563,589 Land and other assets held for sale 231,050 231,029 Other current assets 22,911 23,192 750,695 1,575,339 PROPERTY, PLANT AND EQUIPMENT: Land 205,033 204,692 Building and improvements 392,515 382,206 Equipment 832,941 811,173 Construction in progress 15,014 36,401 1,455,503 1,434,472 Less accumulated depreciation (480,405 ) (458,496 ) 965,098 975,976 INTANGIBLE ASSETS: Identifiable intangibles - net 1,354,079 1,369,046 Goodwill - net 3,591,862 3,559,828 4,945,941 4,928,874 INVESTMENTS AND OTHER ASSETS: Investments in unconsolidated companies 510,963 520,213 Income tax refund 200,998 - Prepaid pension assets 29,878 32,457 Other assets 19,902 21,851 761,741 574,521 TOTAL ASSETS $ 7,423,475 $ 8,054,710 See notes to consolidated financial statements. 1 Table of Contents THE MCCLATCHY COMPANY CONSOLIDATED BALANCE SHEET (UNAUDITED) (In thousands, except per share amounts) LIABILITIES AND STOCKHOLDERS' EQUITY April 1, December 31, CURRENT LIABILITIES: 2007 2006 Current portion of bank debt - $ 530,000 Accounts payable $ 92,063 139,501 Accrued compensation 109,372 135,363 Income taxes 9,298 47,330 Unearned revenue 84,875 82,524 Newspaper liabilities held for sale - 83,806 Accrued interest 36,704 33,697 Accrued dividends 14,756 14,727 Other accrued liabilities 49,495 45,166 396,563 1,112,114 NON-CURRENT LIABILITIES: Long-term debt 2,756,386 2,746,669 Deferred income taxes 706,893 706,893 Pension and post retirement obligations 314,966 311,127 Other long-term obligations 101,997 74,283 3,880,242 3,838,972 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock $.01 par value: Class A - authorized 200,000,000 shares, issued 55,871,236 in 2007 and 55,795,162 in 2006 559 557 Class B - authorized 60,000,000 shares, issued 26,104,397 in 2007 and 26,116,397 in 2006 261 261 Additional paid-in capital 2,188,793 2,182,544 Treasury stock, 3,029 shares at cost (122 ) - Retained earnings 1,007,870 1,016,023 Accumulated other comprehensive loss (50,691 ) (95,761 ) 3,146,670 3,103,624 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 7,423,475 $ 8,054,710 See notes to consolidated financial statements. 2 Table of Contents THE MCCLATCHY COMPANY CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) (In thousands, except per share amounts) Three Months Ended April 1, March 26, 2007 2006 REVENUES - NET: Advertising $ 477,023 $ 166,334 Circulation 71,880 23,764 Other 17,655 4,365 566,558 194,463 OPERATING EXPENSES: Compensation 236,324 85,739 Newsprint and supplements 75,417 26,264 Depreciation and amortization 37,833 9,887 Other operating expenses 129,596 37,294 479,170 159,184 OPERATING INCOME 87,388 35,279 NON-OPERATING (EXPENSES) INCOME: Interest expense (53,785 ) - Interest income 64 13 Equity income (losses) in unconsolidated companies - net (9,749 ) 396 Other - net (48 ) (7 ) (63,518 ) 402 INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAX PROVISION 23,870 35,681 INCOME TAX PROVISION 9,357 13,900 INCOME FROM CONTINUING OPERATIONS 14,513 21,781 INCOME (LOSS) FROM DISCONTINUED OPERATIONS, NET OF INCOME TAXES (5,483 ) 5,946 NET INCOME $ 9,030 $ 27,727 NET INCOME (LOSS) PER COMMON SHARE: Basic: Income from continuing operations $ 0.18 $ 0.46 Income (loss) from discontinued operations (0.07 ) 0.13 Net income per share $ 0.11 $ 0.59 Diluted: Income from continuing operations $ 0.18 $ 0.46 Income (loss) from continuing operations (0.07 ) 0.13 Net income per share $ 0.11 $ 0.59 WEIGHTED AVERAGE NUMBER OF COMMON SHARES: Basic 81,885 46,735 Diluted 81,982 46,974 See notes to consolidated financial statements. 3 Table of Contents THE MCCLATCHY COMPANY CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (In thousands) Three Months Ended April 1, March 26, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Income from continuing operations $ 14,513 $ 21,781 Reconciliation to net cash provided by continuing operations: Depreciation and amortization 37,833 9,887 Contribution to pension plans - (31,545 ) Employee benefit expense 9,249 4,010 Stock compensation expense 2,182 2,020 Deferred income taxes - (2,258 ) Equity loss (income) in unconsolidated companies 9,749 (396 ) Other 1,210 141 Changes in certain assets and liabilities: Trade receivables 40,761 9,324 Inventories 8,677 (569 ) Other assets 876 (3,258 ) Accounts payable (42,911 ) (6,628 ) Accrued compensation (25,991 ) (7,991 ) Income taxes (38,032 ) 9,839 Other liabilities (2,779 ) 3,587 Net cash provided by operating activities of continuing operations 15,337 7,944 Net cash provided by operating activities of discontinued operations 2,501 12,070 Net cash provided by operating activities 17,838 20,014 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment (12,815 ) (9,669 ) Equity investments (1,200 ) - Other - net 162 14 Net cash used by investing activities of continuing operations (13,853 ) (9,655 ) Proceeds from sale of newspaper, net of transaction costs 522,922 - Other (4,837 ) (2,540 ) Net cash provided (used) by investing activities of discontinued operations 518,085 (2,540 ) Net cash provided (used) by investing activities 504,232 (12,195 ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments of term bank debt (350,000 ) - Net borrowings (repayments) from revolving bank debt (170,599 ) 77,000 Net repayments of commercial paper - (77,900 ) Payment of cash dividends (14,739 ) (8,415 ) Other - principally stock issuances 3,832 1,902 Net cash used by financing activities (531,506 ) (7,413 ) NET CHANGE IN CASH AND CASH EQUIVALENTS (9,436 ) 406 CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR 19,581 3,052 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 10,145 $ 3,458 OTHER CASH FLOW INFORMATION: Cash paid during the period for: Income taxes (net of refunds) $ 46,656 $ 270 Interest (net of capitalized interest) $ 51,786 $ 1,826 See notes to consolidated financial statements. 4 Table of Contents THE MCCLATCHY COMPANY CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) (In thousands, except per share amounts) Accumulated Additional Other Par Value Paid-In Treasury Retained Comprehensive Class A Class B Capital Stock Earnings Loss Total BALANCES, DECEMBER 31, 2006 $ 557 $ 261 $ 2,182,544 $ - $ 1,016,023 $ (95,761 ) $ 3,103,624 Adoption of FIN 48 (2,427 ) (2,427 ) ADJUSTED BALANCES, JANUARY 1, 2007 557 261 2,182,544 1,013,596 (95,761 ) 3,101,197 Net income 9,030 9,030 Total comprehensive income 9,030 Adjustment to eliminate minimum pension liability related to Star Tribune 45,070 45,070 Dividends declared ($.18 per share) (14,756 ) (14,756 ) Conversion of 12,000 Class B shares to Class A shares - Issuance of 67,103 Class A shares under stock plans 2 3,219 3,221 Stock compensation expense 2,297 2,297 Tax benefit from stock plans 733 733 Purchase of treasury stock (122 ) (122 ) BALANCES, APRIL 1, 2007 $ 559 $ 261 $ 2,188,793 $ (122 ) $ 1,007,870 $ (50,691 ) $ 3,146,670 See notes to consolidated financial statements. 5 Table of Contents THE MCCLATCHY COMPANY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1. SIGNIFICANT ACCOUNTING POLICIES The McClatchy Company (the "Company") is the third largest newspaper company in the United States, with 31 daily newspapers and approximately 50 non-dailies.Twenty of its daily newspapers were acquired on June 27, 2006 in the Knight Ridder acquisition (the "Acquisition") – see Note 2.The Company's newspapers include The Miami Herald, The Sacramento Bee, the (Fort Worth) Star-Telegram, The Kansas City Star, The Charlotte Observer, and The (Raleigh) News & Observer.In addition, McClatchy has a robust network of internet assets, including leading local websites in each of its daily newspaper markets, offering users information, comprehensive news, advertising, e-commerce and other services.The Company also owns and operates McClatchy Interactive, an interactive operation that provides websites with content, publishing tools and software development; Real Cities, the largest national advertising network of local news websites and 14.4% of CareerBuilder, the nation’s largest online job site.Effective May 9, 2007, the Company's ownership interest in CareerBuilder decreased to 14.4% from 15.0% due to a minority equity purchase in CareerBuilder by Microsoft Corporation.
